Exhibit 10.45

Keystone Automotive Industries, Inc.

Nonqualified Stock Option Award Agreement

THIS AGREEMENT, effective                     , represents the grant of a
nonqualified stock option (“Option”) by Keystone Automotive Industries, Inc.
(the “Company”) to the Participant named below, pursuant to the provisions of
the 2005 Omnibus Incentive Plan (the “Plan”).

The Plan provides a complete description of the terms and conditions governing
this Option. If there is any inconsistency between the terms of this Agreement
and the terms of the Plan, the Plan’s terms shall completely supersede and
replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

1. General Option Grant Information. The individual named below has been
selected to be a Participant in the Plan and receive a Nonqualified Stock Option
(NQSO) grant, as specified below:

 

  (a) Participant:

 

  (b) Date of Grant:                     

 

  (c) Number of Shares Covered by this Option:

 

  (d) Option Price:                     

 

  (e) Date of Expiration:                     

2. Grant of Option. The Company hereby grants the Participant an Option to
purchase the number of Shares set forth above, at the stated Option Price, which
is one hundred percent (100%) of the Fair Market Value of a Share on the Date of
Grant, in the manner and subject to the terms and conditions of the Plan and
this Agreement.

3. Option Term. This Option will begin as of the Date of Grant as detailed above
and shall expire on the Date of Expiration as detailed above (“Option Term”),
unless sooner terminated in accordance with the terms of this Agreement.

4. Vesting Period. The Option does not provide the Participant with any rights
or interests therein until it vests in accordance with the following:

 

  (a) Thirty-three and one-third percent (33 1/3%) of the Option (rounded to a
whole Share) will vest on each of the first, second and third anniversaries of
the Date of Grant, provided that either (a) the Participant has continued in the
employment of the Company, its Affiliates, and/or its Subsidiaries through each
such anniversary or anniversaries, or (b) an event described in subparagraphs
(a) through (d) of Paragraph 7 below occurs.

 

1



--------------------------------------------------------------------------------

5. Exercise. The Participant or the Participant’s representative upon the
Participant’s death (as determined in accordance with section 15 of the Plan)
may exercise this Option to the extent vested at any time prior to the
termination of the Option as provided in Paragraph 3 and 7.

6. How to Exercise. Once vested, the Options hereby granted shall be exercised
by written notice to Company’s Chief Financial Officer (CFO) or such other
administrator as may be designated by the CFO, specifying the number of Shares
subject to this Option that the Participant then desires to exercise.

7. Termination of Employment. In the event of the termination of Participant’s
employment for one of the events described in subparagraphs (a) through
(d) below, the vesting and termination of the Options shall take place as
follows:

 

  (a) If the Participant’s employment terminates during the Option Term by
reason of death, the Options shall continue to vest pursuant to the timing set
forth in Paragraph 4 above for twenty-four (24) months and shall terminate and
have no force or effect upon the earlier of: (i) twenty-seven (27) months after
the date of death; or (ii) the expiration of the Option Term.

 

  (b) If the Participant’s employment terminates during the Option Term by
reason of Disability, the Options shall continue to vest pursuant to the timing
set forth in Paragraph 4 above for twenty-four (24) months and shall terminate
and have no force or effect upon the earlier of: (i) twenty-seven (27) months
after the Participant’s termination of employment; or (ii) the expiration of the
Option Term.

 

  (c) If the Participant terminates his/her employment after age 65, the Options
shall continue to vest pursuant to the timing set forth in Paragraph 4 above for
twenty-four (24) months and shall terminate and have no force or effect upon the
earlier of: (i) twenty-seven (27) months after the Participant’s termination of
employment; or (ii) the expiration of the Option Term.

 

  (d) If the Participant’s employment terminates during the Option Term due to
dismissal by the Company with or without cause, or Participant terminates
his/her employment prior to reaching age 65, the Options terminate and have no
force or effect upon the earlier of (i) ninety (90) days after Participant’s
termination of employment; or (ii) the expiration of the Option Term.

 

  (e) If the Participant continues employment with the Company through the
Option Term, the Options terminate and have no force or effect upon the
expiration of the Option Term.

8. Change in Control. In the event of a Change in Control of the Company, as
defined in Section 2.8 of the Plan, to the extent that another award meeting the
requirements of subsection (a) below (a “Replacement Award”) is provided to
replace the Option (the “Replaced Award”), the Participant’s outstanding Option
will not become fully vested and exercisable.

 

  (a)

An Award shall meet the conditions of this Section 8(a) (and hence qualify as a
Replacement Award) if: (i) it has a value at least equal to the value of the
Replaced Award; (ii) it relates to publicly traded equity securities of the
Company or its successor in the Change in Control or another entity that is
affiliated with the

 

2



--------------------------------------------------------------------------------

 

Company or its successor following the Change in Control; and (iii) its other
terms and conditions are not less favorable than the terms and conditions of the
Replaced Award (including the provisions that would apply in the event of a
subsequent Change in Control). The determination of whether the conditions of
this Section 8(a) are satisfied will be made by the Committee (as defined in the
Plan), in its sole discretion.

 

  (b) If during the two (2) year period after the Change in Control the Company
terminates the Participant’s employment without Cause or the Participant
terminate employment for Good Reason, as defined in Section 2.20 of the Plan,
all Replacement Awards the Participant holds will become fully vested and
exercisable. All Options the Participant held immediately before termination of
employment that the Participant held as of the date of the Change in Control or
that constitute Replacement Awards will remain exercisable for one (1) year
following the Participant’s termination or until the expiration of the stated
term of such Option, whichever period is shorter.

If the conditions of subsection (a) above are not met upon a Change in Control,
as determined in the sole discretion of the Committee, all then-outstanding
Options shall become fully vested and exercisable.

9. Nontransferability. This Option may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, except as provided in the Plan. No assignment
or transfer of the Option, whether voluntary or involuntary, by operation of law
or otherwise, except by will or the laws of descent and distribution or as
otherwise required by applicable law, shall vest in the assignee or transferee
any interest whatsoever.

10. Disability. A condition of Disability shall be deemed to have occurred if
the Committee determines, acting in good faith, that the Participant is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment, which can be expected to last for a
continuous period of not less than twelve (12) months, and is not expected to
return to gainful activity in the foreseeable future.

11. Administration. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.

12. Requirements of Law. The granting of this Option shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

13. Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant or the Participant’s beneficiary to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Agreement.

 

3



--------------------------------------------------------------------------------

14. Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continuation of employment by the Company, its
Affiliates and/or its Subsidiaries, nor shall this Agreement interfere in any
way with the Company’s, its Affiliates’ and/or its Subsidiaries’ right to
terminate the Participant’s employment at any time.

15. Amendment to the Plan. The Plan is discretionary in nature and the Committee
may terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect the Participant’s rights under this Agreement, without the Participant’s
written approval.

16. Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the Option, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

17. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

18. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the state of California without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation shall be conducted in the federal or
state courts of the state of California.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of                     .

 

   

Keystone Automotive Industries, Inc.

     

By:

    

ATTEST:

                               

Participant

 

4